             Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                             CRIMINAL NO. T9.

                 v                                    DATE FILED: April 30, 2019

 SCOTT H. KORN                                        VIOLATIONS:
                                                      18 U.S.C. $ 157(2) (bankruptcy fraud     -    2
                                                      counts)
                                                      l8 U.S.C. $ 152(1) (concealment of assets
                                                      - 2 counts)
                                                      18 U.S.C. $ 152(3) (false declaration - I
                                                      count)
                                                      18 U.S.C. $ 152(2) (false oaths - I count)
                                                      18 U.S.C. S 1623 (perjury - I count)
                                                      Notice of forfeiture

                                           INDICTMENT

                                            COUNT ONE

THE GRAND JURY CHARGES THAT:

          At all times relevant to this indictment:

                                          BACKGROUND

                 The $2.4 million verdict

                 l.      Defendant SCOTT H. KORN was a businessman living in Villanova,

PA.

                 2.      In or about December 2009, J.B. filed a lawsuit against defendant

SCOTT H. KORN and several of his companies for breach of contract and other causes            of

action.

                 3.      In or about April 2014, the case proceeded to trial before a jury in the

Philadelphia Court of Common Pleas
          Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 2 of 21




              4.        On or about April 9,2014, the jury returned a verdict in favor of J.B.

and against defendant SCOTT H. KORN and some of his companies in the amount            of

approximately $2.4 million.

              Defendant SCOTT H. KO                 S   oost-verdict transactions

              5.        On or about April 12,2014, defendant SCOTT H. KORN purchased a

2009 BMW X3 for approximately $26,085.

              6.        On or about   April 14,2014, defendant SCOTT H. KORN purchased           a

2014 Porsche 911 for approximately $118,176.

              7.        On or about April 15,2014, defendant SCOTT H. KORN purchased a

2014 Porsche Cayman for approximately $68,267.

              8.        Defendant SCOTT H. KORN charged all three cars to his American

Express Centurion Card.

              9.        Defendant SCOTT H. KORN titled the BMW jointly in his name and a

relative's name. Defendant KORN titled the two Porsches jointly in his and name and his

relative's name "with rights of survivorship."

               10.      On or about April 17,2014, defendant SCOTT H. KORN transferred

his 2013 Cadillac Escalade to a car dealership in West Chester, PA for approximately

$39,000. His relative then purchased the Cadillac from the dealership for approximately

$44,099, financing the entire purchase price of the car.

               I   1.   On or about April   17   ,2014, defendant SCOTT H. KORN purchased        a


cashier's check in the amount of approximately $199,937.57, withdrawing the money from
                                                    2
          Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 3 of 21




his personal checking account at Meridian Bank (account ending 5149). Defendant KORN

made the cashier's check payable to himself.

              12.    On or about   April 18,2014, defendant SCOTT H. KORN cashed          the

cashier's check at a check casher, receiving approximately $195,938 in cash and paying a

check cashing fee of approximately $4,000.

              13.    On or about April 21,2014, defendant SCOTT H. KORN filed a

voluntary petition in bankruptcy under Title 11, United States Code, Chapter 11, in the

United States Bankruptcy Court for the Eastern District of Pennsylvania. In re Scott Korn,

Debtor, Bankr. No. 14-13138. That bankruptcy case remained pending until on or about

October 27,2016.

              14.    On or about May 2,20t4, defendant SCOTT H. KORN withdrew

approximately $748,247.97 from his LPL Financial Services securities account (account

ending 0478). Defendant KORN caused this money to be transferred to Meridian Bank, to

make an unscheduled payment to Loan 701668 (a line of credit extended to defendant KORN

for commercial purposes in 2011). This transfer of $748,247.97 from defendant KORN's

securities account at LPL Financial paid off defendant KORN's line of credit at Meridian

Bank (Loan 701668). The LPL Financial Services account (ending 0478) had a small

remaining balance.




                                               a
                                               J
            Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 4 of 21




                 Chapter 1l bankruptcv proceedinss

                 15.    Individuals can file for bankruptcy under Chapter 13, 11, or 7 of the

U.S. Bankruptcy Code, while corporations can file for bankruptcy under Chapter 11 or 7                of

the Bankruptcy Code.

                 16.    Chapter 11 of the Bankruptcy Code generally provides for

reorganization. An individual (the "Debtor") who files for bankruptcy under Chapter              11


usually proposes a plan of reorganizationto keep his business alive and pay creditors over

time. As explained     on the United States Courts' website, 'oUpon filing a voluntary petition

for relief under Chapter 11 ... the debtor automatically assumes an additional identity as a

'debtor in possession.'   ...   The term refers to a debtor that keeps possession and control         of

its assets while undergoing areorganization under chapter 11, without the appointment of a

case   trustee. A debtor will remain    a debtor   in possession until the debtor's plan of

rcorganization is confirmed, the debtor's case is dismissed or converted to chapter '1, or a

chapter 11 trustee is appointed."

                 17.    Thus, by filing under Chapter 11, defendant SCOTT H. KORN retained

control of his companies and also positioned himself to retain control of the bankruptcy,

avoiding the appointment of      a trustee.


                 18.    In a Chapter I I bankruptcy, the debtor can propose      a   plan   of

rcorganization in which future income or other assets is used to pay creditors over time.

However, generally creditors are not paid 100% of what they are owed. Some creditors, such

as creditors   holding secured claims, may receive a greater percentage of what they are owed.
                                                    4
            Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 5 of 21




Other creditors, such as those whose claims are not secured, generally receive a lesser

percentage of what they are owed, if they receive anything.

                 19.    Debtors who file bankruptcy petitions must also complete and file

various Schedules. These include a Schedule B, "Personal Property"; Schedule C "Property

Claimed as Exempt"; Schedule D, "Creditors Holding Secured Claims"; Schedule F,

"Creditors Holding Unsecured Non-Priority Claims"; and Schedule G, "Executory Contracts

and Unexpired Leases."

                 20.    The Bankruptcy Code sets out the order in which a debtor must pay

debts. Non-priority unsecured debts are among the last to be paid, and      are the least   likely to

be tully paid.

                 2I.    A debtor's personal property, such as cash, cars, bank accounts, and

boats, that are not exempt under the Bankruptcy Code, are part of the bankruptcy estate, and

must be liquidated to satisff creditors. That means that these assets either must be sold, or a

debtor must contribute their value to the bankruptcy plan.

                 22.    Debtors who file a bankruptcy case must also complete a Statement        of

Financial   Affairs.   The Statement of Financial Affairs requires a debtor to disclose financial

data, including all income from any source received within the two years preceding the

commencement of the bankruptcy case; payments or transfers to any creditor made within 90

days preceding the commencement of the case; and all other property transferred (other than

in the ordinary course of business) either absolutely or as security within the one years

immediately preceding the commencement of the bankruptcy case.
                                                  5
          Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 6 of 21




              23.     Additionally, a debtor who files for bankruptcy must submit          a


Declaration, under penalty of perjury, that he has read the summary and schedules that he is

submitting, and that they are true and correct to the best of his knowledge, information, and

belief.

              Defendant SCOTT H. KORIVs bankruptcv schedules

              24.     On or about }lday 2,2014, defendant SCOTT H. KORN filed his

bankruptcy Schedules, including Schedules B and F, as well as his Declaration Conceming

Debtor's Schedules and his Statement of Financial Affairs.

              25.     Schedule B,
                                    ooPersonal
                                                  Property," requires the debtor to list "all

personal property of whatever   kind."       Schedule B lists 35 separate types of property that a

debtor might own, including cash, bank accounts, "automobiles, trucks, trailers, and other

vehicles and accessories," and "boats, motors, and accessories."

              26.     Schedule B instructs:      "If the debtor   is married, state whether the

husband, wife, both, or the marital community owns the property...."

              27.     In his Schedule B, "Personal Property," in the category "Automobiles,

trucks, trailers, and other vehicles and accessories," defendant SCOTT H. KORN listed only

one vehicle: a 2000 Harley Davidson      1   100 Sportster, with a value of $4,000.

              28.     Defendant SCOTT H. KORN did not list the BMW or the Porsches

anywhere in any of his bankruptcy schedules filed on ll4ay 2,2014, nor did he list any            of

these three vehicles in his Statement of Financial      Affairs filed on May 2,2014.


                                                    6
            Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 7 of 21




                29.    While defendant SCOTT H. KORN did not list the BMW or Porsches

in his Schedule B, o'Personal Property," or anywhere else, he did include among his liabilities

the amount that he owed to American Express in his "Schedule F - Creditors Holding

Unsecured Non-Priority Claims," there listing five accounts on which he owed a total     of

more than $600,000 to American Express. That total amount included the approximately

$212,529 that he owed for the purchase of the two Porsches and the BMW, but without

disclosing what was purchased.

                30.    Defendant SCOTT H. KORN did not list his transfer of the Cadillac on

or about April 17,2014, or his relative's subsequent purchase of the Cadillac, in his

bankruptcy Schedules or in his Statement of Financial Affairs filed on or about May 2,2014.

                31.    In his Schedule B, "Personal Property," defendant SCOTT H. KORN

listed two bank accounts, as   follows. He listed   one account at Meridian Bank, solely in his

name, with a balance of approximately    $9,315.99. (Although      defendant KORN did not

state the account number, Meridian account ending 5149 had a balance of approximately

$9,315.99 on or about April 25,2014.) Defendant KORN also listed an account at Meridian

Bank, owned jointly with a relative, with a balance of approximately $52,157.40. (Although

defendant KORN did not state the account number, Meridian account ending 5l72had a

balance of $52,157.40 on or about   April 14,2014.)

                32.    Defendant SCOTT H. KORN's Meridian account (ending 5149) was

the account from which defendant KORN had withdrawn approximately $199,947 on or

about   April 17,2014, to purchase the cashier's check in the amount of approximately
                                               7
          Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 8 of 21




$199,937, payable to   himself. However, defendant KORN did not list his withdrawal of

approximately $199,947 fromMeridian account 5149 in any of his bankruptcy schedules

filed on }rday 2,2014, or in his Statement of Financial Affairs filed on May 2, 2014.

              33.      Defendant SCOTT H. KORN did not list his purchase of the cashier's

check in the amount of approximately $199,937.57, or his receipt of approximately 5195,938

in cash upon cashing the check at the check casher, in any of his bankruptcy schedules filed

on May 2,2014, or in his Statement of Financial Affairs filed May 2,2014.

               34.     Defendant SCOTT H. KORN did not list his LPL Financial securities

account (ending 0473) anywhere in any of his bankruptcy schedules filed on May 2,2014,

nor did he list this account or any transactions occurring on the account in his Statement   of

Financial Affairs filed May 2,2014.

              35.      Defendant SCOTT H. KORN also omitted numerous other assets from

his bankruptcy schedules filed on or about May 2,2014, including:

                  (a)    approximately $214,000 "cash on hand" that he possessed in a safe;

                  (b)    approximately $30,000 in tax refunds that he had received;

                  (c)    a large insurance payment that he had received; and

                  (d)    a2007 2l-foot ski boat and two wave runners that he owned.

               36.     Defendant SCOTT H. KORN listed a2012 Honda Accord on his

Schedule G (Executory Contracts and Unexpired Leases).

               37.     On or about llday 2,2014, defendant SCOTT H. KORN filed a

Declaration Conceming Debtor's Schedules which stated:      "I   declare under penalty of perjury
                                               8
          Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 9 of 21




that I have read the foregoing summary and schedules, consisting of 30 sheets, and that they

are true and correct to the best of my knowledge, information, and   belief."

              38.    On or about June 3, 2014, defendant SCOTT H. KORN testified at a

meeting of creditors held pursuant to l1 U.S.C. $ 341.

              39.    Prior to testifuing, defendant SCOTT H. KORN took an oath to tell the

truth:

                     Mr. Adams [representing the United States Trustee]:
                     Mr. Korn, would you raise your right hand please.

                     Do you solemnly swear that the testimony you will
                     provide this aftemoon will be the truth and the whole
                     truth?

                     Mr.   Korn:    Yes.

              40.    During the meeting, counsel for one of the creditors asked defendant

SCOTT H. KORN whether he owned any vehicles other than the 2000 Harley Davidson

motorcycle that he had listed on his Schedule B (Personal Properfy) and the Honda Accord

that he listed on Schedule G (Executory Contracts and Unexpired Leases). Defendant

KORN stated "No, I don't have any other cars":

              a.     I also, I also noted that on your list of property, you
                     didn't include any other cars.

              A.     Excuse me?


              a.     You didn't list any other cars on the list of property

              A.     No. Why would I have any other cars on the list of
                     property?

                                               9
          Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 10 of 21




               a.     I'm asking the question, do you have any other cars?

              A.      No, I don't have any other cars

               a.     The only other vehicle [i.e., other than the leased Honda]
               that you have is the Harley?

               A.     The only other vehicle that I have is a Harley, that's
                      correct.

                                         THE SCHEME

               4I.    From at least as eady as April 2014 up to at least in or about November

2014, in the Eastern District of Pennsylvania, defendant

                                       SCOTT H. KORN

devised and intended to devise a scheme to defraud.

               42.     It was the object of the scheme that:

               43.     Defendant SCOTT H. KORN owned his cash, his bank accounts, his

boats, the Porsches and the BMW, among other assets. By omitting assets from his

Schedule B and his Statement of Financial Affairs, defendant KORN would be able to avoid

liquidating those assets for the benefit of his creditors.

               44.     By including the debt owed to American Express for the Porsches and

the BMW, defendant SCOTT H. KORN would be able to seek a discharge for some or all         of

the American Express debt for those cars.

               It was further apart of the scheme that:




                                                 10
          Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 11 of 21




               45.     Shortly after a jury returned a52.4 million verdict against him, and

prior to filing his bankruptcy petition, defendant SCOTT H. KORN purchased two Porsches

and a BMW, charging the cars to his American Express Centurion account.

               46.    Defendant SCOTT H. KORN did not list the two Porsches or the BMW

on his Schedule B, filed May 2,2014.

               47.     Shortly after a jury returned a$2.4 million verdict against him, and

prior to filing his bankruptcy petition, defendant SCOTT H. KORN transferred his Cadillac

to a car dealer, who then sold the Cadillac to his relative.

               48.    Defendant SCOTT H. KORN did not list his transfer of the Cadillac in

his Statement of Financial Affairs filed on or about }l4ay 2,2014.

               49.     Shortly after a jury retumed a$2.4 million verdict against him, and

prior to filing his bankruptcy petition, on or about April 17,2014, defendant SCOTT H.

KORN withdrew approximately $199,947 ftom his Meridian account (ending 5149),

purchasing a cashier's check for approximately 5199,937, payable to    himself. On or about

April 18,2014, defendant KORN       cashed this check at a check casher, receiving

approximately $195,938 in cash.

               50.    Defendant SCOTT H. KORN did not reveal his withdrawal          of

approximately $199,947 fromhis Meridian account (ending 5149), his purchase of the

cashier's check for approximately $199,937, or his receipt of approximately $195,938 in

cash, in any of his bankruptcy Schedules or in his Statement of Financial Affairs filed on or

about May 2,2014.
                                                1l
         Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 12 of 21




              51.    Defendant SCOTT H. KORN omitted numerous other assets, income,

and transfers from his bankruptcy Schedules and Statement of Financial Affairs filed on or

about May 2,2014.

              52.    On or about May 2,2014, in the Eastern District of Pennsylvania, for

the purpose of executing and concealing this scheme and attempting to do so, defendant

                                    SCOTT H. KORN

filed Schedule B - Personal Property in the bankruptcy proceeding, In re Scott Korn, Debtor.

                In violation of Title 18, United States Code, Section 157(2).




                                             t2
         Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 13 of 21




                                       COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

              1.     Paragraphs   I through 5 1 of Count   One are incorporated here.

              2.     On or about May 2,2014, in the Eastern District of Pennsylvania, for

the purpose of executing and concealing this scheme and attempting to do so, defendant

                                     SCOTT H. KORN

filed a Statement of Financial Affairs in the bankruptcy proceeding, In re Scott Korn, Debtor.

                     In violation of Title 18, United States Code, Section 157(2).




                                              l3
            Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 14 of 21




                                        COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:

               3.       Paragraphs 1 through 40, and 43 through 51, of Count One are

incorporated here.

               4.       On or about May 2,2014, in the Eastern District of Pennsylvania,

defendant

                                       SCOTT H. KORN

concealed from creditors property that he owned, that is, a BMW and two Porsches.

                     In violation of Title 18, United States Code, Section 152.




                                                 14
            Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 15 of 21




                                         COUNT FOUR

THE GRAND JURY FURTHER CHARGES THAT:

               1.       Paragraphs 1 through 40, and 43 through 51, ofCount One are

incorporated here.

               2.       On or about May 2,2014, in the Eastem District of Pennsylvania,

defendant

                                       SCOTT H. KORN

concealed from creditors property that he owned, that is, approximately $195,937 in cash.

                     In violation of Title 18, United States Code, Section 152




                                                l5
            Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 16 of 21




                                                  COUNT FIVE

THE GRAND JURY FURTHER CHARGES THAT:

                  1.        Paragraphs 1 through 40, and 43 through 51, of Count One are

incorporated here.

                 2.         On or about May 2,2014, in the Eastem District of Pennsylvania,

defendant

                                                SCOTT H. KORN

knowingly and fraudulently made             a material false declaration,   certificate and verification under

the penalty of perjury, as permitted under Section 1746 of Title 28, in and in relation to a case

under Title l   l,In   re Scott Korn, Debtor, Bankr. No. l4-13138, by submiuing Schedules and a

Statement of Financial Affairs, in which defendant KORN fraudulently omitted to disclose that

he owned two Porsches and a BMW, and fraudulently omitted to disclose the transfer of his

Cadillac Escalade to a car dealership, which then sold the Cadillac Escalade to defendant

KORN's relative,       as   well   as his   withdrawal of approximately 5199,947 from one of his

accounts and conversion of that money to a cashier's check payable to himself.

                       In violation of Title 18, United States Code, Section 152(3).




                                                          16
          Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 17 of 21




                                                COUNT SIX

THE GRAND JURY FURTHER CHARGES THAT:

                3.            Paragraphs 1 through 40, and 43 through 51, of Count One are

incorporated here.

                5.            On or about June 3, 2014, in Philadelphia, in the Eastern District   of

Pennsylvania, defendant

                                             SCOTT H. KORN

knowingly and fraudulently made a false statement in           a material matter and in   relation to a

case under   Title   1   1   United States Code, namely, In re: Scott Korn, Debtor, Bankr. No.

14-13138, in that defendant KORN testified under oath at the Section 3al(a) debtor's

examination and stated that he did not have any cars other than a leased 2012 Honda Accord

(which he had listed on Schedule G) and a 2000 Harley Davidson (which he had listed on his

Schedule B), when in fact defendant KORN knew that he also owned two Porsches and a

BMW.

                 All in violation of Title      18, United States Code, Section 152(2).




                                                       t7
          Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 18 of 21




                                        COUNT SEVEN

THE GRAND JURY FURTHER CHARGES THAT:

               l.     Paragraphs 1 through 40, and 43 through 51, of Count One are

incorporated here.

               2.     On or about June 3, 2014, defendant

                                        SCOTT H. KORN,

having duly taken an oath, before David Adams, Esquire, an attorney with the Office of the

United States Trustee, during an examination duly authorized by 11 U.S.C. $3al(a) and in

which Rule 2003(bX1) of the Federal Rules of Bankruptcy Procedures authorizes an oath to

be administered, that he would testiff truly, did   willfully   and   knowingly and contrary to his

oath state material matter which he did not believe to be true, that is to say:

               a.     I also, I also noted that on your list of property, you didn't include
                      any other cars.

               A.     Excuse me?


               a.     You didn't list any other cars on the list of property.

               A.     No. Why would I have any other cars on the list of property?

               a.     I'm asking the question, do you    have any other cars?

               A.     No. I don't have any other cars.

               a.     The only other vehicle that you have is the Harley?

               A.     The onlv other vehicle that I have is a Harley. that's correct.




                                                 18
         Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 19 of 21




The underscored testimony of KORN, as he then and there well knew and believed, was false

in that in or about May 2014, defendant KORN did in fact own other vehicles, specifically, a

BMW   and two Porsches, which he had purchased between on or about       April 12,2014 and

April 15,2014, and still owned on June 3,2014.

               All in violation of Title   18, United States Code, Section 1621.




                                                t9
           Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 20 of 21




                                     NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

                1   .   As a result of the violations of Title I 8, United States Code, Section

152, set forth in this indictment, defendant

                                           SCOTT H. KORN

shall forfeit to the United States of America any property that constitutes, or is derived from,

proceeds obtained directly or indirectly from the commission of such violations including,

but not limited to, the sum of $676,491.

                If any of the property subject to forfeiture,    as a result of any act or omission of the


defendant(s):

                        (a)       cannot be located upon the exercise ofdue diligence;

                        (b)       has been transferred or sold to, or deposited   with,   a   third party,

                        (c)       has been placed beyond the     jurisdiction of the Court;

                        (d)       has been substantially diminished in value; or

                        (e)       has been commingled       with other property which cannot be divided

                                  without difficulty;

it is the intent of the United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant(s) up to the value of the property subject to forfeiture.




                                                       20
         Case 2:19-cr-00248-ER Document 1 Filed 04/30/19 Page 21 of 21




              All pursuant to Title 28, United   States Code, Section 2a6l@) and   Title   18, United


States Code, Section 981(a)(1)(C).




                                                     A TRUE BILL:




                                                      FOREPERSON




            M. McSWAIN
United States Attorney
